Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 7, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a warehouse worker until he resigned in lieu of discharge after pulling a box cutter on his supervisor. The Unemployment Insurance Appeal Board denied his claim for unemployment insurance benefits on the ground that he was discharged for misconduct. Claimant now appeals.
We affirm. Substantial evidence supports the Board’s decision. Violent or threatening behavior by an employee has been held to constitute disqualifying misconduct (see Matter of *1058Eisenstadt [Commissioner of Labor], 10 AD3d 764, 765 [2004]; Matter of Allen [Commissioner of Labor], 5 AD3d 845, 846 [2004]; Matter of Santana [Commissioner of Labor], 263 AD2d 564 [1999]). Claimant’s assertion that he did not pull the box cutter on his supervisor presented a credibility issue for the Board to resolve (see Matter of Mears [Commissioner of Labor], 308 AD2d 627, 627 [2003]).
Peters, J.P, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.